DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9 and 22-31 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rowe (US Patent Publication 2015/0127096).
As to claims 1 and 31, Rowe discloses a prosthetic mitral valve (10) comprising a flexible frame (Paragraph [0035]) comprising an annular base with posterior and anterior portions (shown in Figure 2A), diametrically opposed struts extending downward from the base and having hinges (the struts extending downward in Figure 2A form diamond shaped hinges), a sewing ring (Paragraph [0038], a pair of leaflets (18), and a pair of coupling sutures (160) attachable to papillary muscles (Paragraph [0056]).
As to claim 5, Rowe discloses the frame comprises a shape memory alloy wire (Paragraph [0035]).
As to claim 6, Rowe discloses the leaflets are attached by sutures (Paragraph [0038]).
As to claim 7, Rowe discloses the leaflets are asymmetrical (Paragraph [0064]).
As to claim 8, Rowe discloses suture channels (166) (176).
As to claim 9, Rowe discloses pledgets (164).
As to claims 22, 25 and 26, Rowe discloses the fame and struts are flexible (Paragraph [0035]).
As to claim 23, Rowe discloses a continuous loop of wire (Figure 2A) (Paragraph [0035])..
As to claim 24, Rowe discloses a saddle configuration (Figure 7).
As to claims 27 and 29, Rowe discloses the sutures are movable (Paragraph [0056]).
As to claims 28 and 29, Rowe discloses guides for the sutures (166) (176).
As to claim 30, Rowe discloses a concave tunnel (Figure 9).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774